DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consoli (US 5,697,799).
Regarding claim 1: Consoli a connector 100 comprising a frame 120 provided with an opening 102 (Fig. 4), the connector 100 being capable of allowing a counter connector 10 to be fitted in an inside of the frame through the opening (see Fig. 1 and Col. 2, lines 39-49), wherein the frame 120 includes: a lateral wall (at 120; Fig. 1) that extends in a fitting direction (e.g. vertically; see Fig. 1) in which the connector 100 and the counter connector 10 are fitted with each other and that surrounds the counter connector 10 being fitted with the connector 100 (e.g. the lateral wall would surround the counter connector when mated); and a guide portion (at 102; Fig. 1) that is provided at an end portion of the lateral wall on an opening side where the opening is situated in the fitting direction and that guides the counter connector to an inside of the frame (see Fig. 6), wherein the lateral wall is continuous over an entire circumference of the frame (see Figs. 1-2), and wherein the guide portion is provided at the end portion of the lateral wall on the opening side over the entire circumference of the frame (see Figs. 1-2 and 6).  
Regarding claim 2: Consoli teaches all the limitations of claim 1 and further teaches wherein the lateral wall (at 120; Fig. 1) is seamlessly continuous over the entire circumference of the frame (see Figs. 1-2), and wherein the guide portion (at 102; Fig. 1) is formed of a member constituting the lateral wall and is integrated with the lateral wall (see Figs. 1-2 and 6).  
Regarding claim 3: Consoli teaches all the limitations of claim 2 and further teaches wherein the guide portion is formed by bending the end portion of the lateral wall on the opening side toward an outside of the frame (see Fig. 6).  
Regarding claim 4: Consoli teaches all the limitations of claim 2 and further teaches wherein the lateral wall and the guide portion are formed of a single metal sheet (see Figs. 1-2 and 6).  
Regarding claim 5: Consoli teaches all the limitations of claim 1 and further teaches wherein the guide portion (at 102; Fig. 1) includes, of the lateral wall, a bending portion (at 120; Fig. 6) that is continuous with a portion extending along the fitting direction (see Figs. 1-2 and 6) and a flange portion (e.g. below leadline 120; Fig. 6) that extends from the bending portion toward an outside of the frame, and wherein the opening is surrounded by the flange portion (see Figs. 1-2 and 6).  
Regarding claim 6: Consoli teaches all the limitations of claim 5 and further teaches wherein, of the bending portion (at 120; Fig. 6), a surface facing the inside of the frame is curved in an arc shape (see Fig. 6).  
Regarding claim 7: Consoli teaches all the limitations of claim 1 and further teaches wherein each of portions constituting the guide portion provided over the entire circumference of the frame is disposed at an identical position in the fitting direction (see Figs. 1-2).  
Regarding claim 8: Consoli teaches all the limitations of claim 1 and further teaches wherein in a state where the counter connector 10 is fitted with the connector 100, an inner peripheral surface of the lateral wall is in contact with an outer peripheral surface of the counter connector (see Fig. 6).  
Regarding claim 9: Consoli teaches all the limitations of claim 8 and further teaches wherein the lateral wall is provided with a protrusion portion 110 where the inner peripheral surface of the lateral wall protrudes to the inside of the frame as compared to other portions of the lateral wall (see Fig. 6), and wherein in the state where the counter connector 10 is fitted with the connector 100, of the inner peripheral surface of the lateral wall, a region provided with the protrusion portion is in contact with the outer peripheral surface of the counter connector (see Fig. 6).  
Regarding claim 10: Consoli teaches all the limitations of claim 9 and further teaches wherein the lateral wall includes a pair of long side portions disposed at an interval, and a pair of short side portions interconnecting end portions of the pair of long side portions (e.g. see Figs. 1-2 for a rectangular shape having a pair of long and short side portions), and wherein each of the pair of long side portions and the pair of short side portions is provided with the protrusion portion 110.  
Regarding claim 11: Rejected for substantially the same reasons as claim 4.
Regarding claims 12-15: Rejected for substantially the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on a shielded connector having a guide portion located around a distal end circumferentially. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833